PROMISSORY NOTE

January 2, 2007
Santa Ana, California

$12,000,000.00



1.   Promise to Pay.

FOR VALUE RECEIVED, NNN Lenox Medical, LLC, a Delaware limited liability
company, (“Borrower”), having an address and billing address at 1551 N. Tustin
Avenue, Suite 300, Santa Ana, California 92705, promises to pay to the order of
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“Lender”),
whose address is 135 South LaSalle Street, Suite 3410, Chicago, Illinois 60603,
or at such other place as the holder hereof may from time to time designate, on
or before February 1, 2017 (the “Maturity Date”), the principal amount of Twelve
Million and 00/100 DOLLARS ($12,000,000.00) (the “Principal Amount”), or so much
thereof as may from time to time be outstanding, in lawful money of the United
States of America, with interest thereon to be computed from the date of this
Promissory Note at the Contract Rate (hereinafter defined), and to be paid in
accordance with the terms of this Promissory Note without set-off, deduction or
counterclaim. This Promissory Note and any modifications, renewals or extensions
hereof and any substitutions therefor (the “Note”) the Deed of Trust, Security
Agreement and Fixture Filing dated as of even date herewith executed by Borrower
in favor of Lender (the “Security Instrument”) and any and all other documents
now or hereafter executed by Borrower and/or others in favor of Lender, which
wholly or partially secure or guarantee payment of this Note or pertain to
indebtedness evidenced by this Note (the “Loan”), are collectively referred to
herein as the “Loan Documents”.



2.   Principal and Interest.

So long as no Event of Default (as hereinafter defined) exists, interest shall
accrue on the outstanding Principal Amount at five and 882/100 percent (5.882%)
per annum (the “Contract Rate”) based on the actual number of days in each given
month and a 360 day year. Principal and interest shall be paid to the Lender as
follows: (a) on the date hereof, a payment of all interest that is scheduled to
accrue on the Principal Amount through the remainder of this calendar month, but
excluding the first day of the next calendar month following the date hereof,
(b) commencing on March 1, 2007, on the first day of each month thereafter up to
and including February 1, 2011, Borrower shall pay to Lender a payment of
interest only accrued on the Principal Amount during the preceding calendar
month, (c) commencing on March 1, 2011, and on the first day of each month
thereafter up to and including January 1, 2017, Borrower shall pay to Lender
constant monthly payments of principal and interest equal to $71,038.23, which
is based upon the Contract Rate and a thirty (30) year amortization schedule;
and (d) the outstanding Principal Amount of this Note, together with all accrued
and unpaid interest, shall be due and payable in full on the Maturity Date.
Whenever any payment is stated to be due or a computation is to be made on a day
that is not a Business Day, such payment or computation will be made on the next
succeeding Business Day, but the calculation of interest remains from the first
day of the month through the last day of the month. “Business Day” shall be
defined as a day of the year on which banks are not required or authorized to
close in Chicago, Illinois or New York, New York.



3.   Prepayment and Defeasance.



  3.1   Prepayments.

This Note may not be prepaid in whole or in part during the term hereof, except
as otherwise specifically provided herein. Notwithstanding the foregoing,
provided no Event of Default has occurred and is outstanding, the Loan may be
repaid without a prepayment fee or premium anytime after the date on which the
117th scheduled monthly loan payment is due and has been paid in full (the
“Optional Prepayment Date”). If the Loan is prepaid on a date other than the
first of a calendar month, in addition to all other amounts due and payable
hereunder, Borrower shall pay interest to, but excluding the first day of the
next calendar month. If the Loan has been defeased pursuant to Subparagraph 3.2,
it may not be prepaid prior to the Maturity Date.



  3.1   Defeasance.

Notwithstanding any provision of this Paragraph 3 to the contrary (but subject
to the last sentence of this Subparagraph 3.2), at any time after the earlier of
(a) three (3) years after the full funding of the Loan or (b) two (2) years
after the “startup day,” within the meaning of Section 860G(a)(9) of the
Internal Revenue Code of 1986, as amended from time to time or any successor
statute (the “Code”), of a “real estate mortgage investment conduit” (“REMIC”),
within the meaning of Section 860D of the Code, that holds this Note, and
provided no Event of Default has occurred and is continuing hereunder or under
any of the other Loan Documents, Borrower may cause the release of the Property
from the lien of the Security Instrument and the other Loan Documents upon the
satisfaction of the following conditions (the “Defeasance”):



  (i)   Not less than thirty (30) days prior written notice shall be given to
Lender specifying a date (the “Release Date”) on which the Defeasance Deposit
(as hereinafter defined) is to be made, such date being a day on which a
regularly scheduled monthly installment of principal and interest is required to
be paid pursuant to Paragraph 2 above (a “Debt Service Payment Date”);



  (ii)   Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Note and all scheduled principal payments (if any) due
through and including the Release Date. If for any reason the Release Date is
not a Debt Service Payment Date, Borrower shall also pay interest that would
have accrued on the Note through the next Debt Service Payment Date;



  (iii)   Borrower shall have paid all other sums (not including scheduled
interest or principal payments) due under this Note and under the other Loan
Documents, including any Defeasance processing fee charged by Lender;



  (iv)   Borrower shall deliver to Lender on or prior to the Release Date:



  A.   The estimated amount necessary to purchase the Defeasance Collateral (the
“Defeasance Deposit”);



  B.   An executed pledge and security agreement, in form and substance
satisfactory to Lender in its sole discretion, creating a security interest in
favor of Lender in the Defeasance Deposit and the Defeasance Collateral (as
defined herein) (the “Defeasance Security Agreement”);



  C.   A certificate of Borrower certifying that it is requesting the lien
against the Property be released to facilitate a disposition or refinancing of,
or other customary commercial transaction involving, the Property and not as
part of an arrangement to collateralize a REMIC offering with obligations that
are not real estate mortgages, and that all of the other requirements set forth
in this Subparagraph 3.2 have been satisfied;



  D.   An opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender in its sole discretion stating, among other
things, that (1) the Defeasance Deposit has been duly and validly assigned and
delivered to Lender; (2) the posting of the Defeasance Deposit will not
adversely affect the tax status of the REMIC under the Code and that the
Defeasance complies with all applicable REMIC provisions under the Code; and
(3) Lender has a perfected first priority security interest in the Defeasance
Collateral and that the Defeasance Security Agreement is enforceable against
Borrower in accordance with its terms;



  E.   A certificate of Borrower certifying that all requirements relating to
the Defeasance set forth in this Note and any other Loan Documents have been
satisfied or waived; and



  F.   Such other certificates, opinions of counsel, documents or instruments as
Lender may reasonably require; and



  (v)   If required by the Applicable Rating Agencies for any Secondary Market
Transaction relating to the Loan, Lender receives written assurances that the
securities of the REMIC (“Securities”) that directly or indirectly holds this
Note will not have a downgrade, withdrawal or qualification of the credit rating
then assigned to the Securities by any rating agencies (“Applicable Rating
Agencies”) as a result of the Defeasance;



  (vi)   The holder of the Defeasance Collateral, which shall be successor
entity designated by LaSalle Bank National Association in its sole discretion,
shall be a single purpose entity, which shall not own any other assets or have
any other liabilities or operate any other property (except in connection with
other defeased loans held in the same securitized loan pool with the Loan);



  (vii)   Borrower shall pay all costs and expenses incurred by Lender or its
agents in connection with the Defeasance, including, without limitation, all
costs and expenses associated with the purchase of the Defeasance Collateral,
the preparation of the Defeasance Security Agreement and related documentation,
the preparation and recordation of a release of the lien of the Security
Instrument, as well as all fees and expenses of the Applicable Rating Agencies,
and all reasonable accountants’ and attorneys’ fees and expenses; and



  (viii)   Borrower must comply with all other applicable REMIC provisions under
the Code as well as any Applicable Rating Agencies’ requirements.

Notwithstanding anything that may be contained herein to the contrary, the Loan
may not be defeased during the last ninety (90) days of the loan term if the
Loan has not previously been defeased.



  3.2   Defeasance Collateral.

Upon compliance with the requirements of Subparagraph 3.2 above:

(a) Lender shall use the Defeasance Deposit to purchase on Borrower’s behalf
(i) direct, non-callable obligations of the United States of America (which are
government securities within the meaning of Treas. Reg. 1.860G-2(a)(8)(i) and
which securities must comply [as determined by Lender in its sole discretion]
with REMIC and rating agency requirements) or (ii) to the extent acceptable to
the Rating Agencies pursuant to then current published guidelines, other
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, that provide, without reinvestment, for
payments not later than the due dates of all successive monthly Debt Service
Payment Dates occurring after the Release Date through the Optional Prepayment
Date, with each such payment being equal to or greater than the amount of the
corresponding installment of principal and interest required to be paid under
this Note (including the entire outstanding principal balance and all other sums
due under this Note on the Optional Prepayment Date) (the “Defeasance
Collateral”) as certified by an independent certified public accountant
satisfactory to Lender, each of which securities shall be duly endorsed as
directed by Lender or accompanied by a written instrument of transfer in form
and substance wholly satisfactory to Lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities to effectuate book-entry transfers and pledges through the book-entry
facilities of such institution) to create a first priority security interest
therein in favor of Lender in conformity with all applicable state and federal
laws governing granting of such security interests. In connection with the
conditions set forth above, Borrower hereby appoints Lender as its agent and
attorney-in-fact for the purpose of purchasing the Defeasance Collateral with
the Defeasance Deposit. Borrower, pursuant to the Defeasance Security Agreement,
shall authorize and direct the payments received from the Defeasance Collateral
to be made directly to Lender and applied to satisfy the obligations of Borrower
under this Note. Any portion of the Defeasance Deposit in excess of the amount
necessary to purchase the Defeasance Collateral and satisfy all of Borrower’s
obligations to Lender shall be returned to Borrower without interest.

(b) The Property shall be released from the lien of the Security Instrument and
the other Loan Documents after Borrower fulfills the Applicable Rating Agencies’
and all REMIC requirements, and the Defeasance Collateral shall constitute
collateral which shall secure this Note and all other obligations under the Loan
Documents.



  3.3   Assignment.

Upon the release of the Property in accordance with this Paragraph 3, Borrower
shall assign all its obligations and rights under this Note, together with the
pledged Defeasance Collateral, to a successor entity designated by LaSalle Bank
National Association in its sole discretion. Such successor entity shall be a
single purpose entity, which shall not own any other assets or have any other
liabilities or operate any other property (except in connection with other
defeased loans held in the same securitized loan pool with the Loan), and shall
execute an assumption agreement in form and substance satisfactory to Lender in
its sole discretion pursuant to which it shall assume Borrower’s obligations
under this Note and the Defeasance Security Agreement. As conditions to such
assignments and assumption, Borrower shall (a) deliver to Lender an opinion of
counsel in form and substance and delivered by counsel satisfactory to the
Applicable Rating Agencies and Lender in its sole discretion stating, among
other things, that such assumption agreement is enforceable against Borrower and
such successor entity in accordance with its terms and that this Note, the
Defeasance Security Agreement and the other Loan Documents, as so assumed, are
enforceable against such successor entity in accordance with their respective
terms, (b) if a non-consolidation opinion with respect to the successor entity
is required by the Applicable Rating Agencies, pay the reasonable legal expenses
of Lender’s counsel incurred in connection with that opinion (in form and
substance satisfactory to the Applicable Rating Agencies), (c) pay all costs and
expenses incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation), and
(d) pay to the servicer of this Note a defeasance processing fee in an amount
equal to one-half of one percent (0.5%) of the outstanding principal balance of
this Note but in no event less than (i) $10,000 or greater than (ii) $20,000,
provided, notwithstanding anything to the contrary herein or in the other Loan
Documents, no other assumption fee shall be payable by Borrower in connection
with such assumption. Upon such assumption, Borrower shall be relieved of its
obligations hereunder, under the other Loan Documents and under the Defeasance
Security Agreement, with the sole exception of (A) representations and
warranties made in connection with Defeasance, (B) the underlying obligation to
effect Defeasance, (C) any loss to Lender if Defeasance is set aside, voided or
rescinded and (D) any rights or obligations that are specifically intended to
survive the repayment of the Loan or other payment, satisfaction or termination
of this Note, the Loan Documents or the Defeasance Security Agreement.



  3.4   No Further Rights.

Upon the release of the Property in accordance with this Paragraph 3, Borrower
shall have no further right to prepay this Note pursuant to the other provisions
of this Paragraph 3 or otherwise.



  3.5   Prepayment Fee After Event of Default.

In the event the Principal Amount of this Note is, as a result of Lender’s
exercise of its rights upon Borrower’s default and acceleration of the
obligation to pay the unpaid Principal Amount of this Note (irrespective of
whether foreclosure proceedings have been commenced), (a) due prior to the
Maturity Date, or (b) paid prior to the Maturity Date, Lender shall, in either
event, be entitled to collect and Borrower shall pay to Lender on the date of
prepayment (the “Prepayment Date”), in addition to any other sums due hereunder
or under any of the other Loan Documents, a prepayment fee (the “Prepayment
Fee”) in an amount equal to the greater of (i) 2% of the outstanding principal
balance of this Note at the time such payment or proceeds are received by Lender
or (ii) the Yield Maintenance Amount. Lender shall notify Borrower of the amount
of the Prepayment Fee that Borrower shall be required to pay on the Prepayment
Date.

“Yield Maintenance Amount” means an amount, never less than zero, equal to
(x) the present value as of the date such prepayment or proceeds are received of
the remaining scheduled payments of principal and interest from the date such
payment or proceeds are received through the Maturity Date (including any
balloon payment) determined by discounting such payments at the Discount Rate
(as hereinafter defined) less (y) the amount of the payment or proceeds received
by Lender.

“Discount Rate” means the rate which, when compounded monthly, is equivalent to
the Treasury Rate (as hereinafter defined), when compounded semi-annually.

“Treasury Rate” means the yield calculated by the interpolation of the yields,
as reported in Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading “U.S. Government Securities/Treasury Constant Maturities” for
the week ending prior to the date such payment or proceeds are received, of U.S.
Treasury constant maturities with maturity dates (one longer and one shorter)
most nearly approximating the Maturity Date (in the event Release H.15 is no
longer published, Lender shall select a comparable publication to determine the
Treasury Rate).

All percentages shall be rounded to the nearest one hundred thousandth percent
and dollar amounts shall be rounded to the nearest whole dollar.



  3.6   Prepayment Following Casualty or Condemnation.

Notwithstanding the foregoing, provided no Event of Default has occurred and is
outstanding, there shall be no Yield Maintenance Amount and Defeasance shall not
be required to the extent the prepayment is attributed solely to Lender’s
application of any insurance proceeds or condemnation awards against the
Principal Amount in accordance with Paragraph 5 of the Security Instrument.



4.   Default.



  4.1   Events of Default.

The following shall constitute an “Event of Default” under this Note:
(a) failure to pay any amounts owed pursuant to this Note within five (5) days
after such payment is due; (b) failure to pay the outstanding Principal Amount
and all accrued and unpaid interest in full on the Maturity Date; or (c) the
occurrence of any Event of Default under any of the other Loan Documents.



  4.2   Remedies.

So long as an Event of Default remains outstanding: (a) interest shall accrue at
a rate (the “Default Rate”) equal to the lesser of (i) the Contract Rate plus 5%
per annum, or (ii) the maximum amount permitted by applicable law, and, to the
extent not paid when due, shall be added to the Principal Amount; (b) Lender
may, at its option and without notice (which notice is expressly waived),
declare the unpaid Principal Amount and all accrued and unpaid interest
immediately due and payable. Lender’s rights, remedies and powers, as provided
in this Note and the other Loan Documents, are cumulative and concurrent, and
may be pursued singly, successively or together against Borrower, the security
described in the other Loan Documents, any guarantor(s) hereof and any other
security given at any time to secure the payment hereof, all at the sole
discretion of Lender. Additionally, Lender may in its sole discretion resort to
every other right or remedy available at law or in equity without first
exhausting the rights and remedies contained herein. Lender’s failure, for any
period of time or on more than one occasion, to exercise its option to
accelerate the Maturity Date shall not constitute a waiver of the right to
exercise the same at any time during the continued existence of any Event of
Default or any subsequent Event of Default.



5.   Late Charge.

Except for the final payment due on the Loan on the Maturity Date, if payments
of principal and/or interest, or any other amounts due under this Note or the
other Loan Documents are not timely made and remain overdue for a period of five
(5) days, Borrower, without notice or demand by Lender, promptly shall pay a
late charge (the “Late Charge”) equal to the lesser of (a) three percent (3%) of
such past due amounts or (b) the maximum amount permitted by applicable law.
Until paid, the Late Charge shall be added to the Principal Amount. Nothing in
this Note shall be construed as an obligation on the part of Lender to accept,
at any time, less than the full amount then due hereunder, or as a waiver or
limitation of Lender’s right to compel prompt performance.



6.   Waiver.

Borrower, for itself and all endorsers, guarantors and sureties of this Note,
and each of them, and their heirs, legal representatives, successors and
assigns, respectively hereby waives presentment for payment, demand, notice of
nonpayment, notice of dishonor, protest of any dishonor, notice of protest and
protest of this Note, and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of the payment of this Note
(excepting only notices expressly provided for herein), and agrees that its
liability shall be unconditional and without regard to the liability of any
other party and shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver or modification granted or consented to by the Lender.
Borrower, for itself and all endorsers, guarantors and sureties of this Note,
and each of them, and their heirs, legal representatives, successors and
assigns, respectively hereby consents to every extension of time, renewal,
waiver or modification that may be granted by Lender with respect to the payment
or other provisions of this Note, and to the release of any makers, endorsers,
guarantors or sureties, or of any collateral given to secure the payment hereof,
or any part hereof, with or without substitution, and agrees that additional
makers or guarantors or endorsers may become parties hereto without notice to
Borrower and without affecting the liability of Borrower hereunder. Borrower
hereby waives the right to assert a setoff, counterclaim or deduction in any
action or arising out of or in any way connected with this Note or any of the
other Loan Documents. No right of rescission, set-off, abatement, diminution,
counterclaim or defense has been or will be asserted with respect to this Note
or any of the other Loan Documents.



7.   Security, Application of Payments.

This Note is secured by, and Lender is entitled to the benefits of, the liens,
encumbrances, and obligations created hereby and by the Security Instrument and
the other Loan Documents and the terms and provisions of the Security Instrument
and the other Loan Documents are hereby incorporated herein. Each payment on the
Loan is to be applied when received first to the payment of any fees, expenses
or other costs Borrower is obligated to pay hereunder or under the terms of the
Security Instrument or the other Loan Documents, second to the payment of any
accrued and unpaid Late Charge, third to the payment of interest on the
Principal Amount from time to time remaining unpaid, and the remainder of such
payment shall be used to reduce the Principal Amount.



8.   Sale of Loan; Securitization.

Lender may, at any time and without the consent of Borrower or any “Guarantor”
(as defined in that certain Guaranty of even date herewith given by Guarantor to
Lender in connection with the Loan), grant participation in or sell, transfer,
securitize, assign and convey all or any portion of its right, title and
interest in and to the Loan, the servicing of the Loan, this Note, the Security
Instrument, and the other Loan Documents, any guaranties given in connection
with the Loan and any collateral given to secure the Loan. Borrower covenants to
cooperate with Lender’s efforts in the sale, transfer or securitization of the
Loan; such cooperation includes Borrower’s obligations to (a) make non-material
modifications of the Loan Documents (such modifications shall not have a
material adverse impact on Borrower and accordingly such modifications shall not
(i) increase the amount of the Loan or (ii) change the Contract Rate),
(b) provide additional information regarding Borrower’s financial statements,
(c) deliver updated information regarding Borrower and the Property,
(d) cooperate with all third parties, including, but not limited to, Applicable
Rating Agencies and potential investors to facilitate the rating and
securitization of the Loan, (e) review Lender’s securitization offering
materials to the extent such materials relate to Borrower, the Property or the
Loan, (f) respond to any inquiries of Lender or other party relating thereto and
(g) deliver an estoppel certificate. Borrower agrees to represent and warrant
the absence of misstatements and/or omissions in the information relating to
Borrower, the Property and the Loan that is contained in the offering materials
and which has been furnished to or approved by Borrower. Borrower shall not be
liable for Lender’s post-closing costs incurred pursuant to any securitization
of the Loan by Lender.



9.   Jury Trial Waiver.

BORROWER AND LENDER, BY ITS ACCEPTANCE OF THIS NOTE, EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE
AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER ACKNOWLEDGES ON BEHALF OF ITSELF AND ITS PARTNERS, MEMBERS,
SHAREHOLDERS, AS THE CASE MAY BE, THAT NEITHER THE LENDER NOR ANY PERSON ACTING
ON BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT BORROWER AND
LENDER HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS NOTE AND THAT
EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. BORROWER AND LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.



10.   Miscellaneous.



  10.1   Lawful Rate of Interest.

It is expressly stipulated and agreed to be the intent of Borrower and Lender at
all times to comply with applicable state law or applicable United States
federal law (to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under state law) and that
this paragraph shall control every other covenant and agreement in this Note and
the other Loan Documents. If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under this
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the indebtedness evidenced by this
Note and the other Loan Documents, or if Lender’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by applicable
law, then it is Borrower’s and Lender’s express intent that all excess amounts
theretofore collected by Lender be credited on the principal balance of this
Note (or, if this Note has been or would thereby be paid in full, refunded to
Borrower), and the provisions of this Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder.
All sums paid or agreed to be paid to Lender for the use, forbearance and
detention of the indebtedness evidenced hereby and by the other Loan Documents
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the rate or amount of interest on account of such indebtedness
does not exceed the maximum rate permitted under applicable law from time to
time in effect and applicable to the indebtedness evidenced hereby for so long
as such indebtedness remains outstanding. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.



  10.2   Captions; Definitions.

The captions of the Paragraphs of this Note are for convenience only and shall
not be deemed to modify, explain, enlarge or restrict any of the provisions
hereof. Capitalized terms used and not otherwise defined herein shall have the
meanings given to them in the Security Instrument and the other Loan Documents,
as the case may be.



  10.3   Severable Provisions.

Every provision of this Note is intended to be severable. If any term or
provision hereof is declared by a court of competent jurisdiction to be illegal,
invalid or unenforceable for any reason whatsoever, such illegality, invalidity
or unenforceability shall not affect the balance of the terms and provisions
hereof, which terms and provisions shall remain binding and enforceable.



  10.4   Notices.

Notices shall be given under this Note in conformity with the terms and
conditions of the Security Instrument.



  10.5   Joint and Several; Successors and Assigns.

If Borrower is now or hereafter comprised of more than one person or entity, the
obligations of Borrower in this Note shall be joint and several obligations of
each such Borrower, and this Note shall be binding upon and inure to the benefit
of each Borrower’s and Lender’s heirs, personal representatives, successors and
assigns.



  10.6   Time of Essence.

Time is of the essence of this Note and the performance of each of the covenants
and agreements contained herein and each of the other Loan Documents.



  10.7   Governing Law/Jurisdiction.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF COMPETENT
JURISDICTION LOCATED IN THE CITY OF CHICAGO AND STATE OF ILLINOIS IN CONNECTION
WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND THE OTHER LOAN
DOCUMENTS.



  10.8   No Oral Modification.

There are no oral agreements between Borrower and Lender. The provisions of this
Note and the other Loan Documents may be amended or revised only by an
instrument in writing signed by Borrower and Lender. This Note and all the other
Loan Documents supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence or prior, contemporaneous or subsequent oral agreements or discussions
of any person or party.



  10.9   Counterparts.

This Note may be executed in several counterparts, each of which shall be deemed
an original instrument and all of which together shall constitute a single Note.



  10.10   Authority.

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower. Borrower further represents that the Loan was made for
business or commercial purposes and not for personal, family or household use.



11.   Exculpation.

Except as set forth below, neither Borrower nor any Guarantor shall be
personally liable to pay the Principal Amount, or any other amount due, or to
perform any obligation, under the Loan Documents, and Lender agrees to look
solely to the Property and any other collateral heretofore, now, or hereafter
pledged by any party to secure the Loan; provided, however, in the event (a) of
any fraud, willful misconduct, or material intentional misrepresentation by
Borrower or any Guarantor in connection with the Loan, (b) the first two
scheduled monthly payments on the Note after the date hereof are not paid when
due, (c) of a breach of the terms of Paragraphs 15 or 16 of the Security
Instrument or (d) of the voluntary filing by Borrower, or the filing against
Borrower by any Guarantor or any affiliate of any Guarantor, or an involuntary
bankruptcy filing against Borrower in which Borrower or Guarantor acts in
collusion with the filing party with respect to the filing, of any proceeding
for relief under any federal or state bankruptcy, insolvency or receivership
laws or any assignment for the benefit of creditors made by Borrower, the
limitation on recourse set forth in this Paragraph 11 will be null and void and
completely inapplicable, and this Note shall be with full recourse to Borrower
and Guarantor. Borrower and each Guarantor, jointly and severally, shall be
personally liable for all losses, liabilities, damages, costs, expenses and
claims including, without limitation, attorneys’ fees and expenses incurred by
or suffered by Lender as a result of:



  (i)   any waste of the Property caused by act(s) or omission(s) of Borrower,
its agents, affiliates, officers and employees; or the removal or disposal of
any portion of the Property after an Event of Default under the Loan Documents
to the extent such Property is not replaced by Borrower with like property of
equivalent value, function and design;



  (ii)   the misapplication, misappropriation or conversion of: (A) any rents,
security deposits, proceeds or other funds; (B) any insurance proceeds paid by
reason of any loss, damage or destruction to the Property and not used by
Borrower for restoration or repair of the Property when and as permitted by the
Loan Documents; and/or (C) any awards or amounts received in connection with the
condemnation of all or any portion of the Property and not used by Borrower for
restoration or repair of the Property when and as permitted by the Loan
Documents;



  (iii)   Borrower’s failure to deliver any security deposits collected with
respect to the Property to Lender or any other party entitled to receive such
security deposits under the Loan Documents following a default; and any rents
(including advanced or prepaid rents), issues, profits, accounts or other
amounts generated by or related to the Property attributable to, or accruing
after a default, which amounts were collected by Borrower or any other party on
its behalf or for its benefit and not turned over to the Lender or used to pay
unaffiliated third parties for reasonable and customary operating expenses and
capital expenditures for the Property, taxes and insurance premiums with respect
to the Property or any other amounts required to be paid under the Loan
Documents with respect to the Property;



  (iv)   the breach of the obligations set forth in that certain Hazardous
Substances Indemnification Agreement from Borrower and Guarantor(s) to Lender of
even date herewith, as hereafter amended, if at all; and/or



  (v)   the filing by Borrower, its members, managers, managing members or vice
presidents, of any action to partition all or any portion of the Property or any
action to compel any sale thereof.

The foregoing shall in no way limit or impair the enforcement against the
Property or any other security granted by the Loan Documents of any of the
Lender’s rights and remedies pursuant to the Loan Documents.

Nothing herein shall be deemed to be a waiver of any right which Lender may have
under Sections 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy
Code to file a claim for the full amount of the Loan secured by the Loan
Documents or to require that all collateral shall continue to secure all of the
Loan owing to Lender in accordance with this Note and the other Loan Documents.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, Borrower does execute this Note as of the date set forth
above.

 
 
BORROWER:

      NNN Lenox Medical, LLC, a Delaware limited liability company

 
   
By:
  NNN Lenox Medical Member, LLC, a Delaware limited
liability company, its sole member
 
   
By:
  Triple Net Properties, LLC, a Virginia limited liability
company, its sole member
 
   
 
  By: /s/ Richard Hutton
 
   
 
  Name: Richard Hutton
 
   
 
  Its: Executive Vice President
 
   
 
   

2